Appeal from an order of the Supreme Court, Ontario County (John J. Ark, J.), entered November 8, 2005 in a divorce action. The order granted plaintiffs motion for summary judgment and adjudged that plaintiff is entitled to a. divorce from defendant on the ground of cruel and inhuman treatment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Scudder, EJ., Martoche, Centra and Green, JJ.